Citation Nr: 1527593	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-22 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of a Veterans Affairs (VA) Regional Office (RO).  In December 1992, service connection was denied for a right shoulder, left elbow, and left knee disability.  May 2008, the RO denied service connection for a skin disability.  Additionally, in a May 2015 rating decision, it denied service connection for chronic fatigue syndrome.  

In April 2015, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.

An October 2014 VA progress note shows that the Veteran complained of low back pain and stated that the pain started after he fell off a hill in 1990 during active duty.  As such, the issue of entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination to determine the nature and etiology of any current skin disability.  In his April 2014 Board hearing, he stated that his skin disability first manifested during service and that he received treatment for it once or twice around May and June of 1991.  See also May 2008 notice of disagreement (stating that he went to sick call while stationed in Germany and presumed that his rashes were noted).  He also testified that his disability manifested as circular dots with irritability and redness around them, on his arms and back, and sometimes on his legs.  He believes that he was exposed to chemicals from oil well fires and stated that at such locations he would wake up with black soot around his nostrils and was given medications that were later discontinued.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Additionally, the Board notes that the Veteran's DD 214 indicates that he served in Southwest Asia from January 1991 to August 1991.  At the April 2015 Board hearing, the Veteran testified that his unit was under fire at different times.  His military occupational specialty was infantryman, and he received, among other awards, the Combat Infantryman Badge.  In view of the above, the Board finds that the Veteran is entitled to the combat presumption. 38 U.S.C.A. § 1154(b).  

Pursuant to 38 U.S.C.A. § 1154(b), for any Veteran who engaged in combat with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred or aggravated by such service, even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  See also 38 C.F.R. § 3.304(d).  Accordingly, the examiner must accept as credible the Veteran's reports of skin symptoms and treatment in service.

With regard to the issue of service connection for chronic fatigue syndrome, as stated above, the Veteran submitted a timely notice of disagreement.  Nevertheless, VA has not yet provided a statement of the case; therefore, the Board has no discretion, and a remand is required for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Similarly, a notice of disagreement was received with respect to a December 1992 decision denying service connection for right shoulder, left elbow, and left knee disabilities.  In response, the RO sent a letter determination confirming the denials in May 1993.  However, a statement of the case was never issued and this should be accomplished on remand.
These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any skin disability.  Review of the claims file should be noted in the examiner's report. 

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that a current skin disability was incurred in active service?  The examiner must accept the Veteran's reports of skin symptoms and treatment in service.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

3.  Provide the Veteran with a statement of the case on the issues of entitlement to service connection for chronic fatigue syndrome, a right shoulder disability, a left elbow disability, and a left knee disability.  Do not certify these issues to the Board unless a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




